Citation Nr: 0808267	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to service connection for residuals of 
thyroidectomy, claimed on the basis of ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In May 2007 the veteran appeared and 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting in Anchorage, Alaska.  A copy of 
the transcript is in the record.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss was not incurred in 
service.

2.  For the entire appeal period, the veteran's left ear 
audiometric test results and speech recognition scores 
correspond to numeric designations no worse than Level I.

3.  The veteran's residuals of thyroidectomy, claimed on the 
basis of ionizing radiation were not incurred in service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss (SNHL) be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The criteria for an initial compensable disability rating 
for service-connected left ear hearing loss have not been met 
for any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2007).

3.  Residuals of thyroidectomy were not incurred in, or 
aggravated by, active military service, including claimed on 
the basis of ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans' Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.

Here, VA's duty to notify was satisfied by way of letters 
sent to the appellant in September 2003 that fully addressed 
all four notice elements and were sent prior to the initial 
AOJ decision in this matter.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with respect to the issue of service connection 
for residuals of thyroidectomy, there is no evidence of a 
thyroid condition or disease occurring in service, therefore 
an examination and/or medical opinion does not need to be 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from December 1975 to October 2003, and was 
provided an opportunity to set forth his contentions during 
the hearing of May 2007 before the undersigned Veterans Law 
Judge.  The appellant was afforded VA audiological 
examinations in October 2003 and November 2006.   
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Right Ear Hearing Loss

Service connection for certain diseases, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contended at his May 2007 hearing that he has 
right ear hearing loss that is etiologically related to 
acoustic trauma from serving onboard the flight deck of the 
USS Coral Sea (CVA-43) with minimum hearing protection.  On 
one occasion, he walked into the area of a five-inch anti-
aircraft gun which was firing, and which blew him about 10 
feet into a steel bulkhead.   He testified that he could not 
hear for a month afterward, then his hearing gradually 
resumed, but not to its full extent.  

Service medical records indicate the veteran had normal right 
ear hearing upon his induction examination of January 1966.  
His audiometric pure tone thresholds, in decibels (as 
converted from ASA units to ISO units since the test precedes 
the October 31, 1967 conversion from ASA to ISO units) were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5

Service medical records contain the raw data of an audiogram, 
which appears to be of January 1969, conducted aboard the USS 
Coral Sea (CVA-43).  His audiometric pure tone thresholds, in 
decibel ranges, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40-50
20-30
10-20
10-30
20-30

The Board notes that the January 1969 audiogram scores are 
higher than the veteran's entrance and separation examination 
audiometric scores; however, it is possible that audiogram 
test was conducted shortly after the veteran's experience 
within the proximity of the five inch anti-aircraft gunfire, 
after which he reported he could not hear for a month.  

Service separation records of September 1969 indicate that 
although the veteran had increased hearing impairment in the 
right ear at 4000 Hertz, at 30 decibels, his numbers did not 
rise to the regulatory requirements of 38 C.F.R. § 3.385 for 
hearing loss.  His audiometric pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
30

A VA audiological examination of October 2003 indicated pure 
tone thresholds of the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

A November 2006 VA audiological examination indicated pure 
tone thresholds of the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner opined that the 
results were consistent with a cochlear site of liaison with 
configuration consistent with noise exposure as a 
contributing etiology, but offered no opinion as to whether 
the noise exposure was in service or post service.

But for the fact that the veteran's right ear hearing was 
within normal limits upon service separation, the Board could 
find the veteran had hearing loss in service in January 1969.  
However, it appears that such hearing loss was temporary and 
that the veteran's hearing was restored to normalcy upon 
service separation.  While the October 2003 and November 2006 
VA examinations indicate right ear hearing loss, they are 
some 34 years after service separation.  In his November 2006 
audiological examination the veteran stated that he had 
occupational noise exposure from working in construction and 
operating heavy equipment.   He denied any recent 
recreational noise exposure, although he did hunt in the 
past.  The VA examiners did not relate the veteran's current 
right ear hearing loss to service, nor does the record 
contain private evidence to that effect.

Although the requirements for service connection for hearing 
loss as defined in 
38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted, the facts in this case differ from those in Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Ledford the 
appellant had impaired hearing loss upon separation from 
service, although not a "diagnoses of defective hearing for 
VA purposes." Ledford, 3 Vet. App. at 88.  In this case, the 
evidence does not show impaired left ear hearing loss upon 
separation, as the audiometric test measures upon separation 
examination evidence normal hearing.

It is not required that hearing loss disability during 
service be shown. The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service." Hensley v. Brown, 5 Vet. App. 
155, 160 (1993). In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service. 
Id., at 159-60.

Unlike Hensley, here, while there is some suggestion of 
hearing loss in service, although not at separation, and a 
current disability, there is no competent medical evidence 
making a nexus between the veteran's claimed acoustic trauma 
in service and his current disability.  It is possible that 
the veteran's current right ear hearing loss results from his 
civilian occupation or recreational activities.

In this case, in addition to the absence of in-service injury 
or disease of the right ear, and the absence of evidence of 
worsening of right ear hearing during service, the evidence 
is negative for post-service complaints, treatment, or 
findings regarding the right ear or hearing loss until 2003, 
which is, notably, almost 34 years after service separation.  
There is no evidence of right ear hearing loss manifesting to 
a compensable degree within a year of service.  For this 
reason, service connection for sensorineural hearing loss as 
a presumptive disease is not warranted.  38 C.F.R. 
3.307(a)(3).

The evidence weighing in favor of the veteran's claim 
consists of the veteran's recent assertions since February 
2003 that he sustained right ear acoustic trauma in 1969 in 
service, and, as a result, now has right ear hearing loss.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for right ear hearing loss; evidence 
of the veteran's normal right ear audiological examination 
upon separation in January 1969; and the absence of post-
service evidence of any complaints, findings, or treatment 
for right ear disorder or hearing loss until nearly 34 years 
after service and the absence of competent medical opinion 
relating the hearing loss to service.

After a review of all the evidence of record, the Board finds 
that the in-service and post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
until his February 2003 claim, is more probative of lack of 
alleged right ear hearing loss in service, because the 
evidence is more contemporaneous to the alleged in-service 
acoustic trauma than the current recollections of in-service 
injury rendered nearly 34 years after service.  For these 
reasons, the Board finds that the veteran did not incur any 
in-service injury or disease of the right ear.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for right ear 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Initial Rating for Left Ear Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The present appeal arises from a February 2004 rating 
decision that granted service connection and assigned an 
initial noncompensable (0 percent) disability rating for 
hearing loss of the left ear.  It follows that it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected left ear hearing loss was 
initially rated at 0 percent under 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Evaluations of unilateral defective hearing range from 0 
percent (i.e., noncompensable) to 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  In situations, as here, where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing in the non-service-connected ear is 
considered to be normal, and the non-service connected ear 
will be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. § 4.85(f) (2007).  And a maximum 
10 percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160(a); 38 
C.F.R. § 4.85, Diagnostic Code 6100. 

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 
38 C.F.R. § 4.86 (2007).  The exceptional patterns do not 
apply.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson, supra, and whether the veteran is 
entitled to a higher rating for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Id. at 126.   

The appellant contends that his left ear hearing loss 
warrants a compensable disability rating.  The appellant's 
statements are to the effect that his left ear hearing loss 
has increased.  At his hearing in May 2007, the veteran 
testified that he has difficulty in hearing the television 
and voices of children and some women.  

According to the October 2003 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
15
70
85

Average pure tone thresholds were 45 for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Mechanically applying the 
audiometric values to 38 C.F.R. § 4.85, Table VI, the right 
ear is Level I, as discussed above.  Mechanically applying 
the audiometric values to 38 C.F.R. § 4.85, Table VI, the 
left ear is Level I.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992) and 38 C.F.R. § 4.85(f).  These results are 
commensurate with a 0 percent disability rating.

In November 2006, a VA audiological examination's pure tone 
thresholds were, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
25
65
85

Average pure tone thresholds were 48, left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  Mechanically applying the audiometric 
values to 38 C.F.R. § 4.85, Table VI, the right ear is Level 
I, and the left ear is Level I.  Lendenmann supra. and 
38 C.F.R. § 4.85(f).  These results are also commensurate 
with a 0 percent disability rating.

After reviewing the record and the results of the October 
2003 and November 2006 hearing tests, the Board finds that 
the veteran's hearing loss does not meet the criteria for a 
compensable disability rating under Diagnostic Code 6100.  
Lendenmann, supra.  The Board has considered whether under 
Fenderson, supra, a compensable rating might be warranted for 
any period during the pendency of this appeal.  But there is 
no evidence that the veteran's condition has been 
persistently severe enough to be rated as compensable during 
the period of this initial evaluation.  Additionally, the 
Board has considered the application of 38 C.F.R. § 4.86(b) 
(exceptional patterns of hearing impairment); however, the 
veteran's hearing loss does not meet the criteria under that 
section. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Hence, as the competent medical evidence establishes that the 
criteria for a compensable rating for hearing loss of the 
left ear have not been met, the veteran's claim is denied.  

Service Connection for Thyroidectomy Residuals

The veteran asserts that his residuals of thyroidectomy, 
claimed on the basis of ionizing radiation, are related to 
his service aboard a Navy ship when he was assigned to be an 
aviation storekeeper, and he had to handle radioactive 
avionics equipment.

Service medical records are silent for any complaints, 
treatment or diagnosis of a thyroid condition.  In October 
1975 the veteran was privately treated for hyperthyroidism 
and Graves disease, and in December 1975 he had a subtotal 
thyroidectomy, with a January 1976 diagnosis of diffuse toxic 
goiter.  Private treatment records of February and July 2002 
and October 2003 indicate the veteran was prescribed thyroid 
medication.

At his May 2007 hearing, the veteran testified that he worked 
for 12 hours a day onboard the USS Coral Sea (CVA-43) with 
radioactive equipment and slept there for another 12 hours 
for three and one-half years.  In 1975, when he was working 
on the Trans-Alaska pipeline, the veteran was involved in a 
truck accident that required surgery, but he could not have 
surgery until he had thyroid surgery.  As a result of the 
thyroid surgery, the veteran has to take thyroid medication 
daily and the resulting scar limits his range of motion.  The 
veteran could not recall if any physicians had made a nexus 
between his service history of radiation exposure and his 
thyroid condition.  The Board finds the veteran's testimony 
to be credible.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since February 2003 that 
his thyroid condition was incurred in service.  However, in 
order to render competent medical opinion, a witness must be 
competent to be probative as to the facts under 
consideration, and the veteran does not possess the requisite 
medical expertise to render such an opinion.  Espiritu supra.

The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for a thyroid condition, and the 
absence of post-service evidence of any complaints, findings, 
or treatment for a thyroid condition until 6 years after 
service.   Also weighing against the veteran's claim is the 
lack of private or VA competent medical opinions that 
indicate there is a medical nexus between the veteran's 
thyroid condition and his service.  Finally, there is no 
evidence in the claim's file of thyroid cancer, which is one 
of the presumptive conditions under 38 C.F.R. § 3.309(d)(2).

After a review of all the evidence of record, the Board finds 
that there was no in-service occurrence of an injury or 
disease of the thyroid, and there is no competent medical 
evidence to relate the veteran's residuals of thyroidectomy 
to service, including on the basis of ionizing radiation.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied

An initial compensable disability rating for left ear hearing 
loss is denied.

Service connection for residuals of thyroidectomy, claimed on 
the basis of ionizing radiation is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


